DETAILED ACTION
The present application, filed on 10/01/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 05/26/2022.
Claims 1-7 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/741,109, filed on 10/04/2018. The priority is acknowledged. 

Claim Objections
Claim 2 is objected to because of the following informalities: “between the right or left pillow bearing a right or left end of the rigid tube” should read, “between the right or left pillow bearing and a right or left end of the rigid tube”. Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grinde (US 4,561,518), as previously cited by examiner.
Regarding claim 1, Grinde discloses {Figures 1-4} a vehicle rear axle system, comprising: a vehicle frame {42} supporting a vehicle {10}; right and left pillow bearings {34, 36, 44, 44’, 72, 72’, 134} attached to right and left sides of the vehicle frame {42}; a rigid tube {28, 28’, 32 (Figure 3)} residing between the right and left pillow bearings; right and left axles {22, 22’} held by the right and left pillow bearings respectively, inner ends of the right and left axles {22, 22’} encased in the rigid tube {Figure 3}, the right and left axles independently rotatable with respect to the rigid tube {28, 28’, Abstract} ; at least one power source {“motor” Col. 4, lines 1-7} driving either the right and left axle {22, 22’}; and right and left wheels {20, 20’} attached to right and left ends of the right and left axles {22, 22’} respectively.
Regarding claim 2, Grinde discloses {Figures 1-4} a sprocket or pulley {52} is attached to the right or left axle {22} between the right or left pillow bearing {34, 36, 44, 72, 134} and right or left end of the rigid tube {28}; and the power source {“motor” Col. 4, lines 1-7} connected to the right or left axle {22, 22’} through the sprocket or pulley {52}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grinde, in view of Kramer (US 4,834,409).
Regarding claim 3, Grinde discloses all the aspects of claim 1. However, Grinde does not explicitly disclose the at least one power source comprises a right and a left power source driving the right and left axles respectively.
Kramer teaches {Figures 7-8} the at least one power sources {115} comprises right {115} and a left {115} power sources driving the right and left axles {11, 12} respectively.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the rear axle system disclosed by Grinde to include a left and right power source for each axle in order to increase vehicle stability, and improve maneuverability {Col. 6, lines 12-20}.
Regarding claim 4, Grinde in view of Kramer discloses all the aspects of claim 3. Grinde further discloses the at least one sprocket {52}, attached to the right and left axles between right and left pillow bearings of the rigid tube, is driven by at least one chain {“drive chain (not shown)” [0009]} by the at least one power source. 
However, Grinde does not explicitly disclose sprockets or pulleys are attached to the right and left axle between the right and left pillow bearings and right and left ends of the rigid tube; and the power sources drive the right and left axles through chains or belts and the sprockets or pulleys.
Kramer teaches {Figures 7-8} sprockets or pulleys {116, 117, 120} are attached to the right and left axle {11, 12}; and the power sources {115} drive the right and left axles {11, 12} through chains or belts {118, 121} and the sprockets or pulleys {116, 117, 120}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the rear axle system disclosed by Grinde to include a left and right power source, right and left sprockets/pulleys, and right and left chains/belts for each axle in order to increase vehicle stability, and improve maneuverability for the vehicle’s operator {Col. 6, lines 12-20}.
Regarding claim 5, Grinde discloses {Figures 3-4} the right and left axles {22, 22’} reach into the rigid tube {28, 28’, 32} to the center of the rigid tube {Figure 3}, but do not touch.
Regarding claim 6, Grinde discloses {Figures 1-4} a vehicle rear axle system, comprising: a vehicle frame {42} supporting a vehicle {10}; right and left pillow bearings {34, 36, 44, 44’, 72, 72’, 134} attached to right and left sides of the vehicle frame {via 42, 42’}; a rigid tube {28, 28’, 32 (Figure 3)} residing between the right and left pillow bearings; right and left axles {22, 22’} held by the right and left pillow bearings respectively; inner ends of the right and left axles {22, 22’} encased in the rigid tube reaching towards the center of the rigid tube {Figure 3}; the right axle {22’} independently rotatable with respect to the left axle {22}; the right and left axles {22, 22’} independently rotatable with respect to the rigid tube; a sprocket or pulley {52} is attached to the right and left axle {22, 22’} between the right and left pillow bearings {34, 34’, 134, 134’} and right and left ends of the rigid tube; a power source {“motor” Col. 4, lines 1-7} driving the right and left axles {22, 22’} through the sprockets or pulleys {52}; and right and left wheel {20, 20’} attached to right and left ends of the right and left axles {22, 22’} respectively.
However, Grinde does not explicitly disclose right and left sprockets or pulleys are attached to the right and left axle; right and left power sources driving the right and left axles through the right and left sprockets or pulleys.
Kramer teaches {Figures 7-8} right and left sprockets or pulleys {116, 117, 120} are attached to the right and left axle {11, 12}; right and left power sources {115} driving the right and left axles {11, 12} through the right and left sprockets or pulleys {116, 117, 120}; and right and left wheels {9, 10} attached to right and left ends of the right and left axles {11, 12} respectively.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the rear axle system disclosed by Grinde to include a left and right power source, right and left sprockets/pulleys, and right and left chains/belts for each axle in order to increase vehicle stability, and improve maneuverability for the vehicle’s operator {Col. 6, lines 12-20}.
Regarding claim 7, Grinde discloses a vehicle rear axle system, comprising: a vehicle frame {42} supporting a vehicle {10}; right and left pillow bearings {34, 36, 44, 44’, 72, 72’, 134} attached to right and left sides of the vehicle frame {via 42, 42’}; a rigid tube {28, 28’, 32 (Figure 3)} residing between the right and left pillow bearings; right and left axles {22, 22’} held by the right and left pillow bearings respectively; inner ends of the right and left axles {22, 22’} encased in the rigid tube reaching towards the center of the rigid tube {Figure 3} but not touching, and independently rotatable with respect to the rigid tube; the right axle {22’} independently rotatable with respect to the left axle {22}; the right and left axles {22, 22’} independently rotatable with respect to the rigid tube; a sprocket or pulley {52} is attached to the right and left axle {22, 22’} between the right and left pillow bearings {34, 34’, 134, 134’} and right and left ends of the rigid tube; a power source {“motor” Col. 4, lines 1-7} driving the right and left axles {22, 22’} through the sprockets or pulleys {52}; and right and left wheel {20, 20’} attached to right and left ends of the right and left axles {22, 22’} respectively.
However, Grinde does not explicitly disclose right and left sprockets or pulleys are attached to the right and left axle; right and left power sources driving the right and left axles through the right and left sprockets or pulleys.
Kramer teaches {Figures 7-8} right and left sprockets or pulleys {116, 117, 120} are attached to the right and left axle {11, 12}; right and left power sources {115} driving the right and left axles {11, 12} through the right and left sprockets or pulleys {116, 117, 120}; and right and left wheels {9, 10} attached to right and left ends of the right and left axles {11, 12} respectively.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the rear axle system disclosed by Grinde to include a left and right power source, right and left sprockets/pulleys, and right and left chains/belts for each axle in order to increase vehicle stability, and improve maneuverability for the vehicle’s operator {Col. 6, lines 12-20}.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614